Witness Duke, who was in the car with appellant at the time of his arrest on the charge herein, *Page 513 
having testified without dispute to the transportation of whisky by appellant on said occasion, it would appear idle for us to enter upon any extended discussion of the admissibility of the testimony of the officers who met appellant after midnight, and followed his car for a short distance, saw whisky thrown therefrom and arrested appellant. One of these officers swore as follows: "Yes, sir, I had the numbers on this car, and had the information that it was transporting liquor." The admission of testimony obtained by search without warrant, but upon probable cause, is discussed in Battle v. State,105 Tex. Crim. 568; Johnson v. State, 106 Tex.Crim. Rep.; Straley v. State, 106 Tex.Crim. Rep.; Plant v. State, 106 Tex.Crim. Rep.; Jackson v. State, 107 Tex. Crim. 169; Moore v. State, 107 Tex.Crim. Rep.; Hughes v. State, 108 Tex.Crim. Rep.; Coats v. State,108 Tex. Crim. 298; Bullock v. State, 112 Tex.Crim. Rep., and others. We think this case comprehended by the principles laid down in those cases.
Appellant cites authorities from other states, with some expressions in which this court would not be in agreement, but we see no need for extended criticism thereof.
Believing the case properly disposed of in the original opinion, the motion for rehearing will be overruled.
Overruled.